Name: Council Regulation (EEC) No 3658/90 of 11 December 1990 amending Regulation (EEC) No 3774/85 concerning certain National aids in the agricultural sector which are incompatible with the common market but which the Portuguese Republic is authorized to maintain on a transitional basis
 Type: Regulation
 Subject Matter: cooperation policy;  agricultural activity;  Europe;  economic policy;  European construction
 Date Published: nan

 No L 362/ 36 Official Journal of the European Communities 27. 12 . 90 COUNCIL REGULATION (EEC) No 3658 /90 of 11 December 1990 amending Regulation (EEC) No 3774/ 85 concerning certain national aids in the agricultural sector which are incompatible with the common market but which the Portuguese Republic is authorized to maintain on a transitional basis THE COUNCIL OF THE EUROPEAN COMMUNITIES , Portuguese authorities to draw up an annual report setting out the progress made during each financial year and to send it to the Commission, HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , and in particular Articles 234 (2 ) and 247 thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 3774/ 85 (*), as amended by Regulation (EEC) No 1890 / 87 (2), lists , pursuant to Article 247 of the Act of Accession , the incompatible aids which Portugal is authorized to maintain on a transitional basis in the agricultural sector and lays down the arrangements to apply thereto ; Whereas , with a view to the beginning of the second stage , the said Regulation should be supplemented as regards aids in respect of the products covered by Article 259 of the Act of Accession to which , in accordance with Article 286 , the arrangements laid down in Article 247 only apply with effect from the second stage ; Whereas the rate at which the aids set out in points IV and V.l of the Annex to Regulation (EEC) No 3774/ 85 are to be progressively reduced can be determined only on the basis of the outcome of the structural measures brought in by the Portuguese authorities for the period 1991 to 1995 , including those carried out under Community programmes; whereas it would seem appropriate for this purpose for the Article 1 Regulation (EEC) No 3774/ 85 is hereby amended as follows : 1 . The following Article 3a is inserted : 'Article 3a The rate at which the aids set out in points IV and V.l of the Annex are to be progressively reduced shall be determined in accordance with the procedure laid down in Article 5 on the basis of the outcome of the structural measures brought in by the Portuguese authorities , including those carried out under Community programmes. For this purpose, an annual report setting out the progress made in the course of each financial year shall be drawn up by the Portuguese authorities and sent to the Commission during the first two months of the following year.' 2 . The Annex shall be replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 December 1990. For the Council \ The President V. SACCOMANDI ( i ) OJ No L 362 , 31 . 12 . 1985 , p . 37 . ( 2 ) OJ No L 182 , 3 . 7 . 1987 , p. 4 . 27. 12 . 90 Official Journal of the European Communities No L 362/37 ANNEX 'ANNEX Description of aid Initial amount of aid = maximum amount during the period up to the date of first reduction Rate of reduction of aid , applicable on 1 January for the following years , as a percentage of the initial amount 1987 1988 1989 1990 1991 1992 1993 1994 1995 1996 I. Sugar; l l El 1 . Aid granted in the Azores for transporting \ II \ sugar-beet from the place of production to II IIIl IlIl factory ECU 2,38 tonne/km     10 20 40 60 80 100 2. Aid for the consumption of sugar in the I II I ||||IlI Il Azores ECU 0,2124/kg     10 20 40 60 80 100 II . Vegetable oils: I I 1 . Aid for the safflower crushing industry ECU 29,80 / tonne I -! 20 40 60 80 100 2. Aid for the consumption of olive oil ECU 0,1490 / litre 10 20 30 40 50 60 70 80 90 100 III . Seeds: \ I 1 . Aid for the purchase of hybrid maize seeds  ECU 0,1118 /kg for || I \ I \ .I mainland Portugal -l |-!I-I  20 40 60 80 100  ECU 0,4471 /kg for \\\\ the Azores      20 40 60 80 100 2 . Aid for the purchase of imported seed I \ \ potatoes for propagation ECU 0,2270/kg 10 20 30 40 50 60 70 80 90 100 IV . Wheat: I  Aid granted in the Azores for transporting \ flour from island production centres to ECU 174 546 Il \ IIII Il islands with no mills (total annual budget) 100 V. Milk: 1 . Aid for collecting and concentrating milk on I I l I I Madeira ECU 0,1364 / litre \ \ -l -l -l 100 2. Aid for the consumption of milk in the I \ I I , Azores : \ \ \ I I l Sao Miguel ECU 0,1038 / litre \ l \  20 40 60 80 100 Terceira ECU 0,1255 / litre l \  20 40 60 80 100 Faial ECU 0,0928 / litre  20 40 60 80 100'